Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 1 of 10 Page|D 1

kiva

UNITED STATES DISTRICT COURT29 PH w m

nw

MIDDLE DISTRICT oF FLQRI|SA\

ORLANDO DIVISION ,
MANUEL FERREIRA, - ' `
Plaintiff, CASE NO.:
ctia-c,v~ 1 $3"1~0¢\ `M 515
_VS-

CAPITAL ONE BANK (USA), N.A.,
Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

 

COMES NOW Plaintiff, Manuel Ferreira, by and through the undersigned
counsel, and sues Defendant, CAPITAL ONE BANK (USA), N.A., and in support
thereof respectfully alleges violations of the Telephone Consumer Protection Act, 47
U.S.C. § 227 et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla.
Stat. § 559.55 et seq. (“FCCPA”).

lNTRODUCTION

1. The TCPA was enacted to prevent companies like CAPITAL ONE BANK
(USA), N.A. from invading American citizen’s privacy and prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving
intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132
S.Ct., 740, 745, 181, L.Ed. 2d 881 (2012).

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the
*1256 scourge of modern civilization, they wake us up in the morning; they interrupt our

dinner at night; they force the sick and elderly out of bed; they hound us until we want to

Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 2 of 10 Page|D 2

rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings
presumably intended to give telephone subscribers another option: telling the autodialers
to simply stop calling.” 0s0ri0 v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir.
2014).

4. According to the Federal Communications Commission (FCC),
“Unwanted calls and texts are the number one complaint to the FCC. There are thousands
of complaints to the FCC every month on both telemarketing and robocalls. The FCC
received more than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler Proposal
to Protect and Empower Consumers Against Unwanted Robocalls, Texts to Wireless
Phones, Federal Communications Commission, (May 27, 2015),
http://transition.fcc.gov/Daily_Releases/Daily_Business/2015/db0527/DOC-
333676A1 .pdf.

JURISDICTION AND VENUE

5. This is an action for damages exceeding Sevcnty-Five Thousand Dollars
($75,000.00) exclusive of attorney fees and costs.

6. Jurisdiction and venue for purposes of this action are appropriate and
conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves
violations of the TCPA.

7. Subject matter jurisdiction, federal question jurisdiction, for purposes of
this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the
district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States; and this action involves violations of

Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 3 of 10 Page|D 3

47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)
and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11‘h Cir. 2014)

8. The alleged violations described herein occurred in Brevard County,
Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2)
as it is the judicial district in which a substantial part of the events or omissions giving
rise to this action occurred.

FACTUAL ALLEGATIONS

9. Plaintiff is a natural person, and citizen of the State of Florida, residing in
Cocoa Beach, Brevard County, Florida

10. Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

11. Plaintiff is an “alleged debtor.”

12. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
F. 3d 1265 (11lh Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (llth
Cir. 2014).

13. Defendant, CAPITAL ONE BANK (USA), N.A., is a corporation and
national association with its principal place of business located at 800 Tower Crescent
Drive, 16th Floor, Tysons Corner Drive, Virginia 22182 and which conducts business in
the State of Florida.

14. The debt that is the subject matter of this Complaint is a “consumer debt”
as defined by Florida Statute §559.55(6).

15. CAPITAL ONE BANK (USA), N.A. is a “creditor” as defined in Florida

Statute §559.55(5).

Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 4 of 10 Page|D 4

16. CAPITAL ONE BANK (USA), N.A. called Plaintiff on Plaintist cellular
telephone approximately two hundred (200) times in an attempt to collect an alleged debt
related to a credit card.

17. CAPITAL ONE BANK (USA), N.A. attempted to collect an alleged debt
from Plaintiff by this campaign of telephone calls.

18. Upon information and belief, some or all of the calls the Defendant made
to Plaintifi"s cellular telephone number were made using an “automatic telephone dialing
system" which has the capacity to store or produce telephone numbers to be called, using
a random or sequential number generator (including but not limited to a predictive dialer)
or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §
227(a)(l) (hereinafter “autodialer calls”). Plaintiff will testify that he knew it was an
autodialer because of the vast number of calls he received and because he heard a pause
when he answered his phone before a voice came on the line and/or he received
prerecorded messages from CAPITAL ONE BANK (USA), N.A. advising him to hold
the line for the next available representative

19. Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number (407) ***-4818, and was the called party and recipient of Defendant’s calls.

20. CAPITAL ONE BANK (USA), N.A. placed an exorbitant number of
automated calls to Plaintiff's cellular telephone (407) ***-4818§ in an attempt to collect
on an alleged credit card debt.

2l. On several occasions over the last year, Plaintiff instructed CAPITAL

ONE BANK (USA), N.A.’s agent(s) to stop calling his cellular telephone.

Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 5 of 10 Page|D 5

22. In or about July of 2018, Plaintiff communicated with Defendant from his
aforementioned cellular telephone number, advised Defendant’s agent/representative that
the incessant calling was harassing, and instructed Defendant’s agent to cease calling his
aforementioned cellular telephone number.

23. During the aforementioned conversation in or about July of 2018, Plaintiff
unequivocally revoked any express consent CAPITAL ONE BANK (USA), N.A. may
have had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone
number the use of use an automatic telephone dialing system or a prerecorded or artificial
voice.

24. Each subsequent call the Defendant made to Plaintiff’s aforementioned
cellular telephone number was done so without the “express consent” of Plaintiff.

25. Each subsequent call the Defendant made to Plaintiff’s aforementioned
cellular telephone number was knowing and/or willful.

26. Additionally, in October of 2018, Plaintiff communicated again with
Defendant from his aforementioned cellular telephone number, advised Defendant’s
agent/representative that he had previously instructed them on numerous occasions to
stop calling him, and again demanded that Defendant cease calling his aforementioned
cellular telephone number.

27. On at least four (4) separate occasions, Plaintiff has either answered a ca11
from Defendant or returned a call to Defendant regarding his account, held the line to be
connected to an agent/representative, and demanded that Defendant cease placing

automated calls to his aforementioned cellular telephone number.

Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 6 of 10 Page|D 6

28. Each of the Plaintiff’s requests for the harassment to end was ignored.

29. From July of 2018 through the filing of this Complaint, Defendant has
placed approximately one hundred fifty (150) actionable calls to Plaintiff’s
aforementioned cellular telephone number.

30. CAPITAL ONE BANK (USA), N.A. has a corporate policy to use an
automatic telephone dialing system or a pre-recorded or artificial voice to individuals just
as it did to Plaintiff s cellular telephone in this case.

31. CAPITAL ONE BANK (USA), N.A. has a corporate policy to use an
automatic telephone dialing system or a pre-recorded or artificial voice just as it did to
Plaintiff`s cellular telephone in this case, with no way for the consumer, Plaintiff, or
CAPITAL ONE BANK (USA), N.A., to remove the number.

32. CAPITAL ONE BANK (USA), N.A.’s corporate policy is structured so as
to continue to call individuals like Plaintiff, despite these individuals explaining to
CAPITAL ONE BANK (USA), N.A. they wish for the calls to Stop.

33. CAPITAL ONE BANK (USA), N.A. has numerous other federal lawsuits
pending against it alleging similar violations as stated in this Complaint.

34. CAPITAL ONE BANK (USA), N.A. has numerous complaints across the
country against it asserting that its automatic telephone dialing system continues to ca11
despite requested to stop.

35. CAPITAL ONE BANK (USA), N.A. has had numerous complaints from
consumers across the country against it asking to not be called; however, Defendant

continues to call the consumers.

Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 7 of 10 Page|D 7

36. CAPITAL ONE BANK (USA), N.A.’s corporate policy provided no
means for Plaintiff to have his number removed from Defendant’s call list.

37. CAPITAL ONE BANK (USA), N.A. has a corporate policy to harass and
abuse individuals despite actual knowledge the called parties do not wish to be called.

38. Not a single call placed by CAPITAL ONE BANK (USA), N.A. to
Plaintiff were placed for “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

39. CAPITAL ONE BANK (USA), N.A. willfully and/or knowingly violated
the TCPA with respect to Plaintiff.

40. From each and every call placed without consent by CAPITAL ONE
BANK (USA), N.A. to Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of
privacy and the intrusion upon his right of seclusion.

4l. From each and every call without express consent placed by CAPITAL
ONE BANK (USA), N.A. to Plaintiff’s cell phone, Plaintiff suffered the injury of
occupation of his cellular telephone line and cellular phone by unwelcome calls, making
the phone unavailable for legitimate callers or outgoing calls while the phone was ringing
from CAPITAL ONE BANK (USA), N.A.’s calls.

42. From each and every call placed without express consent by CAPITAL
ONE BANK (USA), N.A. to Plaintiff’s cell phone, Plaintiff suffered the injury of
unnecessary expenditure of his time. For calls he answered, the time he spent on the ca11
was unnecessary as he repeatedly asked for the calls to stop. Even for unanswered calls,
Plaintiff had to waste time to unlock the phone and deal with missed call notifications

and call logs that reflected the unwanted calls. This also impaired the usefulness of these

Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 8 of 10 Page|D 8

features of Plaintiff’s cellular phone, which are designed to inform the user of important
missed communications

43. Each and every call placed without express consent by CAPITAL ONE
BANK (USA), N.A. to Plaintiff’s cell phone was an injury in the form of a nuisance and
annoyance to Plaintiff. For calls that were answered, Plaintiff had to go to the
unnecessary trouble of answering them. Even for unanswered calls, Plaintiff had to waste
time to unlock the phone and deal with missed ca11 notifications and call logs that
reflected the unwanted calls. This also impaired the usefulness of these features of
Plaintiff’s cellular phone, which are designed to inform the user of important missed
communications

44. Each and every call placed without express consent by CAPITAL ONE
BANK (USA), N.A. to Plaintiff’s cell phone resulted in the injury of unnecessary
expenditure of Plaintiff s cell phone’s battery power.

45. Each and every call placed without express consent by CAPITAL ONE
BANK (USA), N.A. to Plaintiff’s cell phone where a voice message was left which
occupied space in Plaintiff’s phone or network.

46. Each and every call placed without express consent by CAPITAL ONE
BANK (USA), N.A. to Plaintiff’s cell phone resulted in the injury of a trespass to
Plaintiff’s chattel, namely his cellular phone and his cellular phone services.

47. As a result of the calls described above, Plaintiff suffered an invasion of
privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

and aggravation.

Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 9 of 10 Page|D 9

COUNT I
(Violation of the TCPA)

48. Plaintiff fully incorporates and realleges paragraphs one (l) through forty-
seven (47) as if fully set forth herein.

49. CAPITAL ONE BANK (USA), N.A. willfully violated the TCPA with
respect to Plaintiff, especially for each of the auto-dialer calls made to Plaintiff s cellular
telephone after Plaintiff notified CAPITAL ONE BANK (USA), N.A. that he wished for
the calls to stop.

50. CAPITAL ONE BANK (USA), N.A. repeatedly placed non-emergency
telephone calls to Plaintiff’s cellular telephone using an automatic telephone dialing
system or prerecorded or artificial voice without Plaintiff' s prior express consent in
violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against CAPITAL ONE BANK (USA), N.A. for statutory damages,
punitive damages, actual damages, treble damages, enjoinder from further violations of
these parts and any other such relief the court may deem just and proper.

COUNT II
(Violation of the FCCPA)

51. Plaintiff fully incorporates and realleges paragraphs one (1) through forty-
seven (47) as if fully set forth herein
52. At all times relevant to this action CAPITAL ONE BANK (USA), N.A. is

subject to and must abide by the laws of the State of Florida, including Florida Statute §

559.72.

Case 6:18-cV-01837-.]A-KRS Document 1 Filed 10/29/18 Page 10 of 10 Page|D 10

53. CAPITAL ONE BANK (USA), N.A. has violated Florida Statute §
559.72(7) by willfully communicating with the debtor or any member of his family with
such frequency as can reasonably be expected to harass the debtor or his family.

54. CAPITAL ONE BANK (USA), N.A. has violated Florida Statute §
559.72(7) by willfully engaging in other conduct which can reasonably be expected to
abuse or harass the debtor or any member of his family.

55. CAPITAL ONE BANK (USA), N.A.’s actions have directly and
proximately resulted in Plaintiff’s prior and continuous sustaining of damages as
described by Florida Statute § 559.77.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against CAPITAL ONE BANK (USA), N.A. for statutory damages,
punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further
violations of these parts and any other such relief the court may deem just and proper.

Respectfully submitted,

f

 

/Shaughn YI. l-Iill`,VEsquire
Morgan & Morgan, Tampa, P.A.
One Tampa City Center
201 N. Franklin Street, 7th Floor
Tampa, FL 33602
Tele: (813) 223-5505
Fax: (813) 223-5402
shill@forthepeople.com
slauredan@forthepeople.com
Florida Bar #: 0105998
Attomey for Plaintiff

10

